DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
	Claims 1-20 are pending of which claims 1, 11 and 20 are in independent form. 
Claims 1-20 are rejected under 35 U.S.C. 103.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Dennison; Donald K. et al. (US 20070280560 A1) [Dennison] in view of Bao; Yongjian et al. (US 20060111935 A1) [Bao] in view of Atanasiu; Razvan et al. (US 20180189368 A1) [Atanasiu].

	Regarding claims 1, 11 and 20, Dennison discloses, a management server that communicates with a plurality of medical devices, comprising: a memory that stores a plurality of medical records each comprising characters encoded in a first encoding; and a processor that: receives a request from one of the plurality of medical devices (receiving a request from an old modality and detection for 
detects a second encoding used to encode characters included in the request (generating a multi frame file (second file) that complies with the standard format (multi frame DICOM) [Fig. 2], [0082]-[0088], [0110]); 
searches the plurality of medical records with the converted characters (At step (154), the conversion module 12 queries the image conversion database 23 to determine system configuration data that relates to the relevant DICOM negotiation particulars (e.g. available bandwidth, overall image data file sizes, estimated download time, etc.) and which will have a bearing on the determination on whether to perform multi-frame format, single-frame format or not. The conversion module 12 also queries the image conversion database 23 to obtain relevant conversion rules for application to the relevant negotiation particulars (i.e. image, study and workflow characteristics) and system configuration data ¶ [0074]); 
However Dennison does not explicitly facilitates converts the characters included in the request to the first encoding.
Bao discloses, converts the characters included in the request to the first encoding (converting a character set and coding into new format or character set ¶ [0018], [0035], [0038]-[0039], [0049]; the field "procedure requesting department" contains the relevant data for seeking a CT scan for the 
 It would have been obvious to one ordinary skilled in the art at the time of the present invention to combine the teachings of the cited references because Bao’s system would have allowed Dennison to facilitate converts the characters included in the request to the first encoding. The motivation to combine is apparent in the Dennison’s reference, because there is a need for a system and method for customizable workflow management to provide for the capture of nonconforming information. There is a need for a system and method for integrating legacy systems into an industry standard information format, such as DICOM, with a generic interface rather than a system specific coding solution. There is a need for a system and method for optimizing workflow among conforming systems of a healthcare facility by generically reconfiguring the query system of DICOM, or other industry standard information formats.
However neither Dennison nor Bao explicitly facilitates converts a search result of the plurality of medical records to the second encoding; and transmits the search result to the medical device. 
Atanasiu discloses, converts a search result of the plurality of medical records to the second encoding (Proxy server 110 may be a server that receives the query messages from client device 105. In one example embodiment, proxy server 110 may be an aggregation and conversion DICOM proxy server that consolidates all forms of clinical content returned by the connected storage devices that satisfy the query messages sent by the user of client device 105. Proxy server 110 may include one or more modules such as, for example result aggregation module 125 that aggregate results retrieved from the connected storage systems based on the query received from client device 105, and a DICOM instance conversion that dynamically converts non-DICOM results dynamically and on-demand by the user, as  and
transmits the search result to the medical device (A method of dynamically converting a document from a non-DICOM format to a DICOM format includes receiving a query for use in searching for the document from one or more repositories, searching the one or more repositories for the document that matches the query, receiving from the one or more repositories one or more document results of the searching, receiving from a user a request for retrieval of at least one document from the one or more document results of the searching,[abstract] ¶ [0009] and [0020]).
It would have been obvious to one ordinary skilled in the art at the time of the present invention to combine the teachings of the cited references because Atanasiu’s system would have allowed Dennison and Bao to facilitate converts a search result of the plurality of medical records to the second encoding; and transmits the search result to the medical device. The motivation to combine is apparent in the Dennison and Bao’s reference, because there is a need for a solution that allows accessing and/or retrieval of a patient's complete and comprehensive medical records, including DICOM content and non-DICOM content in its native format. There is a need for a method that dynamically converts non-DICOM content to the DICOM format upon a user's request to retrieve the non-DICOM content in its native format.

Regarding claims 2 and 12, the combination of Dennison, Bao and Atanasiu discloses, wherein the request is formed according to a predetermined data format for medical images, and the characters specify an attribute of at least one of the medical images (Dennison: The old standard imaging modality 13A generates conventional medical image data (e.g. X-ray images, CT scan images, MRI images, etc.) into in digital format (i.e. an image data file) according to the old single-frame DICOM 

Regarding claims 3 and 13, the combination of Dennison, Bao and Atanasiu discloses, wherein the search result comprises either a list of the medical images or one or more medical images specified by the characters (Atanasiu: VNA server 120 may be a server that stores content such as images and medical documents. In one example embodiment, VNA server 120 may store DICOM images and may receive DICOM queries from client device 105 through proxy server 110. VNA 120 may be configured to receive the search request for one or more electronic medical images, or DICOM content and return the relevant DICOM content to proxy 110 for aggregation at result aggregation module 125 of proxy server 115. In another example embodiment, VNA 120 may be a PACS ¶ [0036]).

Regarding claims 4 and 14, the combination of Dennison, Bao and Atanasiu discloses, wherein the medical device is one of: a medical imaging device, a medical user terminal, and a second management server that communicates with the plurality of medical devices used in a plurality of medical facilities (Dennison: The old standard imaging modality 13A generates conventional medical image data (e.g. X-ray images, CT scan images, MRI images, etc.) into in digital format (i.e. an image data file) according to the old single-frame DICOM standard. Accordingly, the old imaging modality 13A sends single-frame image data to the new image manager/archive 28B using the old single-frame DICOM protocol ¶ [0044]-[0046]. Also see ¶ [0052], [0057]).

Regarding claims 5 and 15, the combination of Dennison, Bao and Atanasiu discloses, wherein the second encoding is a default encoding used by the medical device (Bao: Certain embodiments of the system include a healthcare information acquisition and management system capable of using 

Regarding claims 6 and 16, the combination of Dennison, Bao and Atanasiu discloses, wherein when the request is made for retrieving a medical image, the processor transmits a first response to the request without using the second encoding prior to searching the plurality of medical records, and after receiving the medical image, the one of the medical devices transmits a second response to the search result without using the second encoding (Atanasiu: A method of dynamically converting a document from a non-DICOM format to a DICOM format includes receiving a query for use in searching for the document from one or more repositories, searching the one or more repositories for the document that matches the query, receiving from the one or more repositories one or more document results of the searching, receiving from a user a request for retrieval of at least one document from the one or more document results of the searching, determining if the at least one document requested for retrieval is in the non-DICOM format, upon positive determination, converting the at least one document requested for retrieval from the non-DICOM to the DICOM format, and sending the at least one converted document to the user [Abstract], ¶ [0009], [0020], [0040], [0042], [0043]).

Regarding claims 7 and 17, the combination of Dennison, Bao and Atanasiu discloses, wherein a first network session is established for the medical device to transmit the request and receive the first response; and a second network session is established for the management server to transmit the search result and receive the second response (Atanasiu: In another example embodiment, content may also refer to DICOM images. DICOM is a standard or specification for transmitting, storing, printing 

Regarding claims 8 and 18, the combination of Dennison, Bao and Atanasiu discloses, wherein the processor stores in the memory an identity of the medical device associated with the detected second encoding (Dennison: It should be understood that if the DICOM association has been made by the external imaging equipment device for the purposes of sending or storing image data to the new image manager/archive 28B, then the image data objects would be transmitted accordingly at this point ¶ [0061], [0065]).

Regarding claims 9 and 19, the combination of Dennison, Bao and Atanasiu discloses, wherein when the processor detects a third encoding either preconfigured or used by a user of the one of the plurality of the medical devices, the processor converts the search result to the third encoding and transmits the search result to the medical device (Atanasiu: Proxy server 110 may be a server that receives the query messages from client device 105. In one example embodiment, proxy server 110 may 

Regarding claim 10, the combination of Dennison, Bao and Atanasiu discloses, wherein the plurality of medical records is one of: medical images, medical image orders, medical image interpretation reports, and medical examination reports (Dennison: The old standard imaging modality 13A generates conventional medical image data (e.g. X-ray images, CT scan images, MRI images, etc.) into in digital format (i.e. an image data file) according to the old single-frame DICOM standard. Accordingly, the old imaging modality 13A sends single-frame image data to the new image manager/archive 28B using the old single-frame DICOM protocol ¶ [0044], [0045]).

Conclusion
The examiner requests, in response to this Office action, support be shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line no(s) in the specification and/or drawing figure(s). This will assist the examiner in prosecuting the application.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMAD S ROSTAMI whose telephone number is (571)270-1980.  The examiner can normally be reached on Mon-Fri From 9 a.m. to 5 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hosain T Alam can be reached on (571)272-3978.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





2/13/2021